Citation Nr: 1027043	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  04-39 264	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana



THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to December 
1967.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In a November 2005 decision, the Board 
denied the claim of entitlement to service connection for PTSD.  

The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court), which in a January 
2007 order, granted a Joint Motion for Remand, vacating the 
Board's November 2005 decision and remanded the case for 
compliance with the terms of the joint motion.  

In July 2007 the Board remanded the case for further development.  
The requested development has been completed and the case has 
been returned to the Board for further appellate action.  

Subsequent to the Board's remand, the Court found that a claim 
for benefits for one psychiatric disability also encompassed 
benefits based on other psychiatric diagnoses and should be 
considered by the Board to be within the scope of the filed 
claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although 
the Veteran's claim has previously been identified and developed 
as entitlement to service connection for PTSD, based on the 
evidence of record, the Board finds that his claim also 
reasonably encompasses his other diagnosed psychiatric 
disabilities.  Therefore, the issue on the title page has been 
modified to characterize the claim more generally.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

VA is required to provide a medical examination when the record 
of the claim does not contain sufficient medical evidence for VA 
to adjudicate the claim.  See 38 U.S.C.A. § 5103A (d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009).  As noted above, the 
Veteran's claim for service connection for a psychiatric disorder 
was previously identified and developed for service connection 
for PTSD exclusively.  Although the Veteran has repeatedly been 
diagnosed and treated for other psychiatric disorders including 
major depression and anxiety disorder, the September 2007 VA 
examiner, while finding that the Veteran did not meet the 
diagnostic criteria for a PTSD diagnosis, did not address whether 
the Veteran's diagnosed major depressive disorder was 
etiologically linked to his service or any incident therein.  The 
Board therefore finds that the Veteran should be afforded another 
VA psychiatric examination to determine the current nature, 
extent and etiology of any acquired psychiatric disorder.  See 38 
U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4).

In addition, the VA regulation governing claims for service 
connection for PTSD has recently been amended.  Effective July 
13, 2010, VA has amended its adjudication regulations governing 
service connection for posttraumatic stress disorder (PTSD) by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3)  If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.

The provisions of this amendment apply to applications for 
service connection for PTSD, like the one in this case, that were 
appealed to the Board before July 13, 2010, but have not been 
decided by the Board as of July 13, 2010.  Thus, on remand the RO 
should consider the claim under the amended version of the 
regulation.

The Board also notes that the Veteran receives ongoing treatment 
for his psychiatric disorder through VA.  The most recent VA 
treatment records from the VA Medical Centers, in Marion, 
Indiana, Chicago, Illinois and Indianapolis, Indiana, are dated 
in July 2007.  Therefore, the RO should obtain and associate with 
the claims files any available VA treatment records from these 
facilities dated from July 2007 to the present.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  VA should obtain any VA treatment 
records, dating from July 2007 to the 
present, and associate the records with the 
Veteran's claims files.

2.  After the above development has been 
completed to the extent possible, the Veteran 
should be afforded another VA psychiatric 
examination to assess the nature and etiology 
of any currently diagnosed psychiatric 
disorder, if found to be present.  All 
indicated studies should be performed, to 
include psychological testing if appropriate, 
and all findings should be reported in 
detail.  The Veteran's claims files, 
including a copy of this remand, must be made 
available to and reviewed by the examiner.  
Based on the medical findings and a review of 
the claims files, the examiner should offer 
an opinion as to whether it is at least as 
likely as not (at least a 50 percent 
probability) that the Veteran has a diagnosed 
psychiatric disorder, to include PTSD, as a 
result of his service or any incident 
therein.  A complete rationale must be given 
for any opinion expressed, and the foundation 
for all conclusions should be clearly set 
forth.  If the examiner is unable to give an 
opinion without resorting to speculation, the 
report should so state.  

The Veteran is hereby advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse effects on 
this claim.

3.  Thereafter, the RO should readjudicate the 
issue of service connection for an acquired 
psychiatric disorder, to include PTSD.  The RO 
should review the claim for service connection 
for PTSD under the amended version of 
38 C.F.R. § 3.304(f).  If the issue on appeal 
remains denied, a supplemental statement of 
the case should be provided to the Veteran and 
his representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for further appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


